                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

LUIS GUARDADO,                                         *
Petitioner,                                            *
v.                                                     *               Civil Action No. PWG-18-1365

WARDEN RICHARD DOVEY and                               *
THE ATTORNEY GENERAL OF THE
STATE OF MARYLAND,                                     *
Respondents.                                           *
                                                      ***
                                   MEMORANDUM OPINION

        Self-represented Petitioner Luis Guardado filed a Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C.   S 2254.   ECF No.1.     The Petition challenges Guardado's 2014 conviction

in the Circuit Court for Montgomery County, Maryland for second-degree rape, Id.; see State Ct.

Docket 1, ECF NO.3-I. Respondents filed an answer in which they argue, in part, that the Petition

is time-barred under 28 U.S.C.    S 2244(d)(l)-(2).        ECF No.3.     Guardado filed a reply, stating that

he filed the Petition immediately after the state court denied him post-conviction relief. ECF No.

6. An evidentiary hearing is unnecessary. See Rule 8(a), Rules Governing Section 2254 Cases in

the United States District Courts and Local Rule 105.6 (D. Md. 2018); see also Fisher v. Lee, 215

F. 3d 438,455 (4th Cir. 2000) (petitioner not entitled to a hearing under 28 U.S.C.           S 2254(e)(2)).
Because it is time-barred, Guardado's Petition is dismissed, and a certificate of appealability shall

not issue.

                                          BACKGROUND

        Following a jury trial in July, 2014, Guardado was convicted in the Circuit COUl1:fe)f

Montgomery County of second-degree rape. See State Ct. Docket 8-11. On November 13, 2014,
he was sentenced to 20 years' imprisonment with all but nine years suspended, followed by a

period of supervised probation. Id. at 1, 12. In an unreported opinion filed on October 14, 2015,

the Court of Special Appeals of Maryland affirmed Guardado's convictions.         See Guardado v.

State, No. 2397, Sept. Term 2014 (Md. Ct. Spec. App. Oct. 14,2015) (unreported), ECF No. 3-10.

Guardado then filed a petition for writ of certiorari, which the Court of Appeals of Maryland denied

on January 29, 2016. Cert. Pet. & Order, ECF No. 3-10, at 15-18. Guardado did not seek further

review in the Supreme Court.

           On December 12, 2014, Guardado filed a motion for new trial, which the circuit court

denied.!     See State Ct. Docket 16-17, 20. Guardado appealed to the Court of Special Appeals;

which affirmed the circuit court's decision in an unreported opinion filed on June 3, 2016, with

the mandate issuing on July 5, 2016. See Guardado v. State, No. 0928, Sept. Term 2015 (Md. Ct.

Spec. App. June 3, 2016) (unreported), ECF No. 3-13. Guardado did not seek further review of

that ruling in the Court of Appeals.

       On December 13,2016, Guardado filed a petition for post-conviction relief in state circuit

court. See Stmt. of Reasons & Order 1, ECF No. 3-14. After a hearing on September 28,2017,

the post-conviction court denied Guardado's petition; the court filed its order on October 11, 2017.

Id. at 9; State Ct. Docket 13. On November 17,2017, Guardado filed an application for leave to

appeal the denial of post-conviction relief to the Court of Special Appeals, which dismissed the

appeal as untimely by order dated January 22,2018.      State Ct. Docket 13-14; Application, ECF

No. 3-15. The court's mandate issued on February 21,2018.      State Ct. Docket 13.




1 That same day, Guardado also filed a Motion for Reconsideration, which the circuit court denied
on March 20,2015. State Ct. Docket 17, 19.


                                                 2
        On May 8, 2018, Guardado filed his Petition in this Court,2 claiming that trial counsel

rendered ineffective assistance by failing to contact witnesses and failing to acquire requested

evidence. Pet. 6. Guardado also claims that the circuit court erred in limiting cross-examination

of the victim regarding her immigration status. Id.

                                           DISCUSSION

        The threshold issue in this case is the timeliness of the petition.   Only if the Petition is

timely may the Court reach the merits of Guardado's claims.

        A one-year statute oflimitations applies to habeas petitions in non-capital cases for persons

convicted in state court. See 28 U.S.C.    S 2244(d)(1);   Wall v. Kholi, 562 U.S. 545, 550 (201l).

Section 2244(d)(I) provides that:

        A I-year period of limitation shall apply to an application for a writ of habeas
        corpus by a person in custody pursuant to the judgment of a State court. The
        limitation period shall run from the latest of--

             (A)the date on which the judgment became final by the conclusion of direct
                 review or the expiration of the time for seeking such review;

             (B) the date on which the impediment to filing an application created by State
                 action in violation of the Constitution or laws of the United States is
                 removed, if the applicant was prevented from filing by such State action;

             (C) the date on which the constitutional right asserted was initially recognized
                 by the Supreme Court, if the right has been newly recognized by the
                 Supreme Court and made retroactively applicable to cases on collateral
                 review; or

             (D) the date on which the factual predicate of the claim or claims presented
                 could have been discovered through the exercise of due diligence.

28 U.S.c.   S 2244(d)(1).


2 Although the Court received Guardado's Petition on May 10, 2018, his Petition is deemed filed
as of the date he mailed it. See Houston v. Lack, 487 U.S. 266, 276 (1988) (holding that a prisoner's
submission is deemed to have been filed on the date it was deposited in the prison mailing system);
see also Envelope 2, ECF No.1-I.

                                                  3
        Pursuant to   S 2244(d)(2),   "[t]he time during which a properly filed application for State

post-conviction   or other collateral review with respect to the pertinent judgment or claim is

pending shall not be counted toward any period of limitation under this subsection."        28 U.S.c.

~ 2244(d)(2). The limitation period may also be subject to equitable tolling in appropriate cases.

Holland v. Florida, 560 U.S. 631,645 (2010); Harris v. Hutchinson, 209 F.3d 325, 329-30 (4th

Cir. 2000).

        As Respondents correctly state, Guardado's judgment of conviction became final. for direct

review purposes on April 28, 2016, or 90 days after the Court of Appeals of Maryland denied his

petition for writ of certiorari. Answer 9, 15 (citing Sup. Ct. Rule 13.1 (requiring petition for a writ

of certiorari to Supreme Court to be filed within 90 days of date of judgment from which review

is sought)). Although Guardado filed a motion for new trial pursuant to Maryland Rule 4-331, that

motion, as the Court of Special Appeals explained, did not fall within any of the subsections of

that rule. Guardado, No. 0928, at 8-10. Because that motion was not a valid motion under the

Rule, it was not a properly filed application for collateral review and did not toll the Section

2244( d) limitations period. Therefore, the statute of limitations began to run on April 29, 2016.

See 28 U.S.C. ~ 2244(d)(1).

        Guardado filed his petition for post-conviction relief in state court 229 days later; on

December 13, 2016. See Stmt. of Reasons & Order 1; Pet. 4. The limitations period was then

statutorily tolled until November 10, 2017, when the time for filing an application for leave -to

appeal from the October 11,2017 denial of post-conviction relief expired and the post-conviction

court's ruling became final. See Md. Rule 8-204 (requiring application to be filed within 30 days




                                                   4
of the date of judgment from which appeal is sought).3 Guardado filed his Petition for Writ of

Habeas Corpus 179 days later, on May 8, 2018. See Envelope, ECF No.1-I.

         In sum, Guardado did not file his Petition until 408 days, or over a year, after his judgment

became final. Therefore, Guardado's current federal habeas Petition is statutorily time-barred

under 28 U.S.C.     S    2244(d).   As he has not stated a basis for equitable tolling, the Petition is

dismissed.

                                CERTIFICATE OF APPEALABILITY

         When a district court dismisses a habeas petition, a certificate of appealability may issue

"only if the applicant has made a substantial showing of the denial of a constitutional right. 28

u.S.c.   S 2253(c)(2).    When a petition is denied on procedural grounds, the petitioner must show

that reasonable jurists "would find it debatable whether the petition states a valid claim of the

denial of a constitutional right" and "whether the district court was correct in its procedural ruling."

Slack v. McDaniel, 529 U.S. 473, 478 (2000); see Buck v. Davis, 137 S.Ct. 759, 773 (2017).

Because Guardado fails to satisfy this standard, the Court declines to issue a certificate of

appealability.




3 Although Guardado filed an application for leave to appeal the denial of post-conviction relief to
the Court of Special Appeals on November 17,2017, see ECF No. 3-15, the appeal was dismissed
as untimely, State Ct. Docket 13-14; see Md. Rule 8-204(b)(2). Therefore, the appeal was not
deemed "properly filed" pursuant to S 2244(d)(2) and did not toll the limitations period. See Evans
v. Chavis, 546 U.S. 189, 191 (2006) ("The time that an application for state postconviction review
is 'pending' includes the period between (1) a lower court's adverse determination, and (2) the
prisoner's filing of a notice of appeal, provided that the filing of the notice of appeal is timely
under state law." (emphasis in Evans)).

                                                     5
                                         CONCLUSION

       For the foregoing reasons, the Court will dismiss Guardado's Petition for Writ of Habeas

Corpus and decline to issue a certificate of appealability, A s parate order follows.



Date




                                                6
